Case 1:21-cv-11080-RGS Document 22 Filed 07/12/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MICHAEL MUEHE, ELAINE
HAMILTON, CRYSTAL EVANS, and
COLLEEN FLANAGAN, on behalf of

themselves and all others similarly situated,

Plaintiffs,
Vv.

CITY OF BOSTON, a public entity
Defendants.

Civil Action No. 1:21-CV-11080

 

 

NOTICE OF APPEARANCE

TO THE CLERK OF THE ABOVE-NAMED COURT:

In accordance with L.R. 83.5.2, please enter the appearance of Jason M.
Lederman as Attorney for the Defendant City of Boston in the above-entitled matter.

CERTIFICATE OF SERVICE

I hereby certify that on this day a true copy of the
above document was served upon the attorney of
record for each party by first-class mail or
electronic filing.

Cog
Aa _
Date Z7ason N-Lederman

Respectfully submitted,
Defendant CITY OF BOSTON,
By its attorneys,

Henry C. Luthin
Corporation Counsel

c —-. i a

——

aa a

 

Se a 5 as
JaSon M. lédérman BBO # 686893
Senior Assistant Corporation Counsel
City of Boston Law Department
Room 615, City Hall

Boston, MA 02201

(617) 635-4022
Jason.Lederman@boston.gov
